MEMORANDUM **
Talik Balabanian, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal, and request for relief under the Convention Against Torture. We have jurisdiction pursuant to 8 U.S.C. § 1252(b). We review for substantial evidence the IJ’s factual findings and will uphold those findings “unless the evidence compels a contrary conclusion.” Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir.2000). We deny the petition for review.
Balabanian’s vague and confused testimony was not sufficiently credible, direct and specific to support a finding of past persecution or future persecution. See Sebastian-Sebastian v. INS, 195 F.3d 504, 507 (9th Cir.1999). Accordingly, Balabanian failed to establish eligibility for asylum or withholding of removal. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir.1997). Balabanian also failed to establish eligibility for relief under the Convention Against Torture. See Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.